Citation Nr: 0104997	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an impaired immune 
system disorder, including bronchitis and other upper 
respiratory disorders, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1991.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1999, the issues on appeal 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that the 
veteran has chronic fatigue syndrome, to include as due to an 
undiagnosed illness.

3.  The competent medical evidence does not show that the 
veteran has an impaired immune system disorder, including 
bronchitis and other upper respiratory disorders, to include 
as due to an undiagnosed illness.  The veteran's diagnosed 
bronchitis has been associated with his history of smoking.  


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome, to include as due to an 
undiagnosed illness, was not incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2000).

2.  An impaired immune system disorder, including bronchitis 
and other upper respiratory disorders, to include as due to 
an undiagnosed illness, was not incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he currently has 
chronic fatigue syndrome and an impaired immune system 
disorder, due to his active service and possibly due to 
having served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Accordingly, a favorable 
determination is requested.

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000).  The veteran has been provided a 
statement of the case and a supplemental statement of the 
case informing him of the medical evidence necessary for 
service connection for the claimed disabilities.  
Correspondence to the veteran dated in September 1997 also 
informed him of the evidence necessary for service connection 
for the claimed disabilities.  Numerous VA examinations have 
been conducted, and VA and non-VA post-service medical 
records have been obtained.  The veteran has not identified 
any additional sources of post-service medical treatment.  
Because the Board finds that no additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would not be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, title I of Public Law 103-446, "The Persian 
Gulf War Benefits Act," authorizes the Secretary of VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more within a presumptive period as determined by 
the Secretary. 

As a result, VA regulations now authorize compensation for 
disabilities resulting from undiagnosed illness for Persian 
Gulf veterans.  38 C.F.R. § 3.317.  VA shall pay compensation 
in accordance with chapter 11 of title 38, United States 
Code, to a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, provided that such disability: became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board observes that the preponderance of the evidence in 
the current case demonstrates that the veteran does not have 
chronic fatigue syndrome.  Similarly, the Board observes that 
although the veteran has been diagnosed with bronchitis and 
other upper respiratory disorders, the preponderance of the 
evidence demonstrates that the veteran does not have an 
impaired immune disorder, and there is nothing to show that 
any diagnosed respiratory disability is related to service.  

According to the veteran's service medical records, he sought 
treatment for a number of respiratory symptoms throughout his 
service, variously diagnosed as sinusitis (for which service 
connection is already in effect), tonsillitis, viral and 
strep pharyngitis, and upper respiratory infection.  The 
report of the veteran's October 1991 separation medical 
examination indicates that he had experienced nose and throat 
trouble.  The examiner commented that pharyngitis was under 
treatment.  Sinus headaches were also noted.  

During his initial post-service VA examination in May 1992, 
the veteran was noted to have erythematous tonsils and 
oropharynx, as well as a congested throat.  During a VA ear, 
nose and throat (ENT) examination later that month, it was 
noted that the veteran had experienced mild intermittent 
nasal congestion of unknown etiology since 1985.

According to the report of a March 1997 VA examination, the 
veteran "has what he calls an immune deficiency which means 
that he gets frequent colds, upper respiratory infections and 
bronchitis."  It was noted such symptoms could last for 
months at a time, but if treated with an antibiotic, they 
lasted a month or so.  The veteran related that this had been 
going on since 1991.  The examiner noted that the veteran had 
smoked 11/2 packs of cigarettes for the past 20 years.  The 
examination report also indicates that the veteran "has had 
what he calls chronic fatigue since 1991" which occurred 
every second day or so.  The veteran related that he woke up 
with no energy, and was even more tired by the end of the 
day.  The veteran said that he had told a doctor about it but 
could not afford to go back.  

On physical examination, the veteran's oral mucosa was 
slightly injected as in smokers.  His lungs had decreased 
breath sounds, bilaterally, with scattered rhonchi.  The 
pertinent diagnoses were chronic recurrent bronchitis, and 
chronic fatigue.

A VA ENT examination was also performed at that time, and 
resulted in a pertinent diagnosis of chronic sinusitis.

Private clinic records dated between October 1994 and 
February 1995 reflect that the veteran sought treatment for 
various symptoms including swollen tonsils, sore throat, and 
non-productive cough, diagnosed as bronchitis.  In July 1995, 
he complained of constant fatigue of three years' duration 
which was getting worse, noting that he had experienced such 
symptoms since duty in Saudi Arabia.  It was recommended at 
that time that the veteran seek further follow-up in this 
regard from VA in order to determine whether he had suffered 
exposure to neurotoxins in the Gulf.

The veteran underwent a VA Persian Gulf protocol examination 
in December 1996, the results of indicated that he had no 
chronic fatigue or chronic cough or shortness of breath.  It 
was, however, noted that he had had no work-up or 
consultation in allergy/immunology, nose and throat, or 
infectious diseases.

Pursuant to the December 1999 remand, the veteran was 
provided a VA examination in February 2000.  According to the 
corresponding examination report, the VA examiner provided 
that he had completely and thoroughly reviewed the veteran's 
claims file, and that he was experienced in diagnosing immune 
conditions and with the issues involved with undiagnosed 
illnesses.  He noted that he was board certified in 
Occupational and Environmental Medicine, and was the Chief of 
the Persian Gulf Registry Program.  

The examiner's report sets forth the veteran's history 
regarding his Persian Gulf service.  The examiner noted that 
in previous examinations the veteran stated that he had 
suffered from fatigue since the Persian Gulf War, and that he 
also recently reported episodes of depression and occasional 
suicidal thoughts.  The veteran reported that he currently 
worked as a security guard and had done so for the past 18 
months.  He said that he had lost approximately three or four 
days of work over the last six months because of an 
occasional cold.  The veteran reported that he liked to fish 
and hunt and did so throughout the year and frequently went 
hunting with a shotgun for about five hours at a time.  

The examiner set forth and reviewed the results of the 
veteran's previous laboratory results.  The examiner noted 
that the veteran's white blood count was normal, and that 
this did not suggest any immune disorder related to low white 
blood cell count.  Findings of the current physical 
examination were also provided.  

The final diagnosis was depression.  The examiner provided 
the medical opinion that the fatigue that the veteran 
reported was mostly attributable to his diagnosis of 
depression, which had been previously mentioned in the 
veteran's records.  The examiner stated that his opinion was 
based on the medical documentation in the veteran's records, 
including laboratory work and the present physical 
examination.  The examiner again expressed the opinion that 
the veteran did not have chronic fatigue syndrome or impaired 
immune function.  He noted that the basis for this opinion 
was that there were no laboratory findings that would be 
consistent with impaired immune function or chronic fatigue 
syndrome.  The examiner observed that the veteran's white 
blood cell count was normal, there was no evidence of 
lymphadenopathy, and there was nothing in the veteran's 
history that his work activities were cut by 50 percent, 
which was a significant major criterion for chronic fatigue 
syndrome.  The examiner also stated the belief that the 
frequent colds that the veteran admitted were the result of 
his smoking habits.  The veteran reported having a 15-year 
history of smoking at least two packs of cigarettes a day.  
He stated that in the last year he had cut back to 
approximately one pack of cigarettes a day and by his own 
admission his colds had decreased in the past six months 
compared to the previous couple of years.  The examiner said 
that in his medical opinion this was as likely as not due to 
his cutback in smoking.  

The examiner summarized that the diagnosis was depression and 
that he did not believe that the veteran had chronic fatigue 
syndrome or impaired [immune] function.  This was based on 
laboratory data, the veteran's work history and his 
recreation history.  The veteran was able to hunt and fish on 
a regular basis and by his own admission was able to carry a 
shotgun around for five hours at a time.  While the veteran 
stated that he did become fatigued by this, the examiner said 
that he did not feel that this was excessive fatigue that 
anyone with a normal condition would not feel, if they were 
also to carry around a shotgun for that period of time over 
apparently rough hunting terrain.  

In addition, the examiner noted that the veteran did not 
exhibit any of the other necessary criteria, including 
generalized headaches, migratory arthralgias, or sleep 
disturbances at the time he was examined.  There was no 
evidence of fever or chills, all of which would be 
representative of chronic fatigue syndrome.  Again, these 
were noted to be conditions that the veteran did not 
manifest.  The examiner said that he believed that the 
veteran's complaints of fatigue were more likely 
representative of symptoms related to his depression, which 
by the veteran's own admission he had and which had been 
documented in his medical record in the past.  

The Board recognizes the veteran's complaints of chronic 
fatigue syndrome and an impaired immune system disorder, 
including his respiratory complaints.  However, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's own testimony is not material to the 
issue of whether he has the claimed disability.  

The Board notes that the February 2000 VA examiner 
unconditionally concluded that the veteran did not have 
chronic fatigue syndrome or an impaired immune function.  
Moreover, the examiner fully explained this opinion in light 
of his own medical expertise and the veteran's medical 
history.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As there exists no competent, medical evidence of chronic 
fatigue syndrome or an impaired immune system disorder, the 
claims are denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As to the diagnosis of bronchitis, the Board notes that this 
occurs several years after service and there is no evidence 
which associates any diagnosed bronchitis or other 
respiratory complaint with the veteran's military service.  
In fact, the recent VA examiner opined that the veteran's 
complaints of frequent colds were the result of the veteran's 
smoking habit.  


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.

Service connection for impaired immune system disorder, 
including bronchitis and other upper respiratory illness, to 
include as due to an undiagnosed illness, is denied.  



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

